Citation Nr: 0527632	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from 
October 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001, rating action of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for multiple sclerosis.  

In May 2005, the veteran appeared at a travel Board hearing 
conducted by the undersigned at the RO.  The transcript of 
that hearing has been associated with the claims file, and 
the case is now ready for appellate review.  


FINDINGS OF FACT

1.  VA has satisfied the duty to notify the appellant of the 
law and regulations applicable to his claim of entitlement to 
service connection for multiple sclerosis, and the evidence 
necessary to substantiate that claim; all evidence necessary 
for review of the issue considered herein on appeal has been 
obtained.

2.  There is credible evidence of manifestations of multiple 
sclerosis within the seven year period following the 
veteran's separation from service.

3.  The probative and competent evidence of record 
establishes that current multiple sclerosis cannot 
satisfactorily be dissociated from the symptomatology 
manifested within the seven year period following service.  




CONCLUSION OF LAW

Multiple sclerosis was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004), are applicable to this appeal.  The VCAA and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In the case at hand, the RO notified the veteran of the 
requirements for entitlement to service connection for 
multiple sclerosis, and obtained his VA and private treatment 
records, and additional evidence to assist in the 
authentication of his claim.  In view of the fact that this 
decision is a complete grant of the benefit sought on appeal, 
further notification and development pursuant to the VCAA is 
not required.


Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within 7 years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2004), a minimum 
rating of 30 percent is assignable for multiple sclerosis.

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

There is no evidence or findings of multiple sclerosis in 
service, including upon separation examination in 1971.  

Available private treatment records include the report of a 
neurological consultation dated in January 1992 written by 
Dr. HDS (initials).  In the report, Dr. HDS noted that the 
veteran had been a patient of Dr. AS, and had carried a 
diagnosis of demyelinating disease since 1985 based upon a 
chronic progressive course characterized by progressive 
weakness of his right lower extremity.  It was further noted 
that the veteran had been known to have had signs of an 
ophthalmoplegia in the past, and had also had chronic 
paresthesias in his upper extremities.  The report noted 
further that the veteran had undergone a cervical laminectomy 
in 1990 for a supposed herniated disc at C3-4 but this did 
not alter his symptoms at all.  Finally, it was noted that 
the veteran had been quite active until a couple of years 
prior, jogging and playing basketball.  Following 
examination, it was Dr. HDS's impression that the veteran has 
stable but probably chronically progressive demyelinating 
disease.  

Considerable efforts were made by the veteran and the RO to 
obtain the medical treatment records of Dr. HDS and Dr. AS 
without success.  In May 2004, Dr. HDS's office indicated 
that because of the age of the file, the records had been 
purged.  

A private medical treatment report, dated in September 2004, 
prepared by the veteran's treating neurologist, Dr. TMS, has 
been associated with the claims file.  The report provided 
the veteran's history, the results of an examination, and a 
diagnostic assessment.  Dr. TMS indicated that the veteran 
had been undergoing Novantrone therapy for his multiple 
sclerosis and had experienced less progression and increased 
stabilization.  Dr. TMS stated further that he had reviewed 
the veteran's prior history, noting that the veteran had 
finished his service in Vietnam in 1971.  Dr. TMS went on to 
state that in 1976, the veteran had developed numbness in his 
hands and feet, and that this has been a persistent symptom.  
It was noted further that the veteran had seen a neurologist 
in 1976, resulting in an unclear diagnosis, but the records 
of that intervention had been subsequently destroyed.  
Dr. TMS noted further that the veteran had developed foot 
dragging and weakness in the mid-1980's, and had a cervical 
laminectomy in 1989 that did not help his symptoms.  It was 
noted that a formal diagnosis of multiple sclerosis had been 
made in 1990 by Dr. WS, a well-known expert in the disease.  
Dr. TMS stated that the veteran had apparently had the 
classic nystagmus with internuclear ophthalmoplegia on 
examination.  Dr. TMS found it significant that the veteran's 
spouse had noted the same findings in the 1970's.  Based upon 
that, Dr. TMS felt that the veteran did have multiple 
sclerosis at least by 1976.  By way of explanation, the 
doctor noted that multiple sclerosis can evolve with mild or 
subtle symptoms prior to overt symptomatology and definitive 
diagnosis.  He concluded by stating that the veteran had 
multiple sclerosis at least in 1976.  

The veteran has presented written statements in the course of 
this appeal as well as oral testimony in May 2005 indicating 
that he first experienced numbness in his hands and feet in 
the mid-seventies.  He noted that he sought help in 1976 from 
a neurologist, Dr. AS.  According to the veteran, Dr. AS had 
stated that it was probably a herniated cervical disc from 
many years of sports.  The veteran wrote and testified 
further that over the years, the symptoms worsened 
considerably until he was referred by Dr. AS to a 
neurosurgeon in 1986 who eventually performed a cervical 
laminectomy.  Because this did not relieve his symptoms, he 
underwent further neurological testing, including Magnetic 
Resonance Imaging (MRI) testing in 1990, at which point 
multiple sclerosis was diagnosed.  

The veteran's spouse, a documented registered nurse, 
presented written statements during the course of this appeal 
as well as oral testimony in May 2005 indicating that the 
veteran had experienced impotency for several months and 
complained of numbness and tingling in his hands and feet in 
1970 and 1971.  She noted that these symptoms lasted for only 
a few months and then were forgotten until multiple sclerosis 
was diagnosed in 1990.  

Analysis

The veteran has asserted that he first experienced 
symptomatology associated with multiple sclerosis in 1976 and 
possibly earlier.  He argues that since this was in the seven 
year presumptive period following separation from service, 
service connection should be granted for the disease.  

Although there has been no direct medical evidence of the 
veteran having experienced multiple sclerosis symptomatology 
in 1976, namely numbness in his hands and feet, there has 
been presented no evidence that contradicts his assertions, 
and, as such, he is deemed credible in making them.  

The Board notes that he is competent to report that he 
experienced numbness in his hands and feet because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The question for consideration is whether multiple sclerosis 
manifested to a degree of 10 percent disabling within seven 
years from the date of the veteran's separation from service 
so that the incurrence of that disease in service may be 
presumed.  

Applying the Hickson analysis, the Board concludes that 
multiple sclerosis was manifested to a degree of 10 percent 
disabling within seven years from the date of the veteran's 
separation from service, and that he currently has multiple 
sclerosis related to those manifestations.  Significantly, 
the veteran's treating neurologist, Dr. TMS, provided an 
opinion supporting the veteran's allegations of presumptive 
manifestations of multiple sclerosis within the presumptive 
period.  The Board cannot base its decisions on its own 
unsubstantiated medical opinion, but must rely on the medical 
findings, diagnoses, and opinions of competent medical 
professionals.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hickson elements (1) and (2) are accordingly met.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the competent evidence of record 
supports the finding that the veteran's current multiple 
sclerosis cannot satisfactorily be dissociated from 
manifestations of multiple sclerosis within the seven year 
presumptive period.  Such manifestations, if established by 
sound medical evidence to have occurred during the 
presumptive period, are an adequate substitute for medical 
nexus evidence.  As noted above, the veteran's treating 
neurologist, Dr. TMS, provided an opinion supporting the 
veteran's allegations of presumptive manifestations of 
multiple sclerosis within the presumptive period.  Given that 
the minimum rating for multiple sclerosis is 30 percent, it 
would be conceded that such manifestations would have met the 
required 10 percent rating.  

Significantly, Dr. TMS stated that he had reviewed the 
veteran's medical history and he provided reasons and bases 
for the opinion.  Although Dr. TMS implicitly indicated that 
the history of the veteran's symptomatology was provided by 
the veteran and his spouse, given that the veteran's spouse 
is a registered nurse with experience in treating 
neurological disorders, it cannot be stated that Dr. TMS's 
opinion was solely based upon the veteran's recollections.  

As noted above, to establish service connection for a chronic 
disease on a presumptive basis, it is not required that the 
disease be diagnosed in the presumptive period, but only that 
there be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. 3.307(c).  At first blush, a 14 year 
lapse between 1976 and the definitive diagnosis of multiple 
sclerosis may seem to be unreasonable.  As explained by Dr. 
TMS, however, "multiple sclerosis can evolve with mild or 
subtle symptoms prior to overt symptomatology and definitive 
diagnosis."  This would account for the considerable delay 
in the definitive diagnosis in this case.  As provided by 
regulation, symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).  This would appear to be 
the situation here.  

The Board finds that the preponderance of the competent 
evidence supports the finding that the veteran currently has 
multiple sclerosis that is related to service on a 
presumptive basis.  Thus, the Board concludes that the claim 
for service connection for multiple sclerosis is supported by 
the evidentiary record thereby warranting entitlement to a 
grant of service connection.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


